Citation Nr: 0626492	
Decision Date: 08/25/06    Archive Date: 09/01/06

DOCKET NO.  04-18 176	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to a separate evaluation of tinnitus for each 
ear.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Christopher McEntee, Associate Counsel 


INTRODUCTION

The veteran had active service from December 1954 to November 
1956, and from November 1957 to December 1977.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in January 
2003 of the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Louis, Missouri.     


FINDING OF FACT

The veteran's service-connected (bilateral) tinnitus is 
assigned a 10 percent rating, the maximum rating authorized 
under Diagnostic Code 6260.  


CONCLUSION OF LAW

There is no legal basis for the assignment of a schedular 
evaluation in excess of 10 percent for the veteran's service-
connected tinnitus.  38 U.S.C.A. §1155 (West 2002); 38 C.F.R. 
§ 4.87, Diagnostic Code 6260 (prior and subsequent to June 
13, 2003); Smith v. Nicholson, 451 F.3d. 1344 (Fed. Cir. 
2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran requested an increased evaluation for tinnitus, 
specifically a 10 percent evaluation for each ear.  The RO 
denied the veteran's request because under Diagnostic Code 
(DC) 6260 there is no provision for assignment of a separate 
10 percent evaluation for tinnitus of each ear.  The veteran 
appealed that decision to the Board.

In Smith v. Nicholson, 19 Vet. App. 63, 78, (2005) the U.S. 
Court of Appeals for Veterans Claims (CAVC) held that the 
pre-1999 and pre-June 13, 2003 versions of DC 6260 required 
the assignment of dual ratings for bilateral tinnitus.  VA 
appealed this decision to the U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit) and stayed the adjudication 
of tinnitus rating cases affected by the Smith decision.  In 
Smith v. Nicholson, 451 F.3d. 1344 (Fed. Cir. 2006), the 
Federal Circuit concluded that the CAVC erred in not 
deferring to the VA's interpretation of its own regulations, 
38 C.F.R. § 4.25(b) and Diagnostic Code 6260, which limits a 
veteran to a single disability rating for tinnitus, 
regardless whether the tinnitus is unilateral or bilateral.  
Subsequently, the stay of adjudication of tinnitus rating 
cases was lifted.  

The veteran's service-connected tinnitus has been assigned 
the maximum schedular rating available for tinnitus.  38 
C.F.R. § 4.87, Diagnostic Code 6260.  As there is no legal 
basis upon which to award separate schedular evaluations for 
tinnitus in each ear, the veteran's appeal must be denied.  
Sabonis v. Brown, 6 Vet. App. 426 (1994).  The provisions of 
the Veterans Claims Assistance Act have no effect on an 
appeal where the law, and not the underlying facts or 
development of the facts are dispositive in a matter.  
Manning v. Principi, 16 Vet. App. 534, 542-543 (2002). 

 
ORDER

A schedular evaluation in excess of 10 percent for tinnitus 
is denied.  



____________________________________________
John E. Ormond, Jr. 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


